Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities:  there is a superfluous comma (,) at the end of line 7 after “n = 3, 4 or 5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claims define an “R” group at the top page 6, but no formula in the claim (or its base or intervening claims 17 and 18) has an “R” group variable. 
Regarding claim 21, the inclusion of the terms “denoted E1” and “denoted E2” within parentheses renders the claim indefinite because it is unclear whether the included terms are part of the claimed invention.
Regarding claim 26, the inclusion of the terms “component A” and “component B” within parentheses renders the claim indefinite because it is unclear whether the included terms are part of the claimed invention.
Regarding claims 22-25 and 27-30, the claims depend from claims 21 or 26 and do not remedy the deficiency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17-29 and 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-31 of copending Application No. 16764418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the polyurethane PP2 with the same two end functions of the same formula (I) [clm 17] and the same reaction components [clms 18-23, 25] and the same reactions steps E1 and E2 [clms 21 and 23] as well as the other claimed components [clm 24] including the amine crosslinker [clm 17, 26-29] and the same process of assembling materials [clm 31]. The difference in the copending claims is that they also require an allophanate group in the polyurethane. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 17, 20, 22, 26-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-27, 29 and 33 of copending Application No. 16764418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the polyurethane PP2 with the same two end functions of the same formula (I) [clm 18] and the same reaction components [clms 19-22] and the same reactions steps E1 and E2 [clm 21] as well as the amine crosslinker in overlapping amounts [clm 18, 23-27] and the same process of assembling materials [clm 33] from the same multicomponent system [clm 29]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
	Claims 17-31 are allowable over the prior art the above 112 and ODP rejections are overcome.
	The following is a statement of reasons for the indication of allowable subject matter: there are several examples of polyurethanes with 2-carbonyl-1,3-dioxo functional groups, including Michaud et al (US 20170107321 A1 and US 20170088661 A1) with the functional group:

    PNG
    media_image1.png
    183
    214
    media_image1.png
    Greyscale
[0042]
And Gillaume et al (US 20130144027 A1) with the functional group 

    PNG
    media_image2.png
    132
    118
    media_image2.png
    Greyscale
 [0024], as well as similar cyclic carbonate groups in Moeller et al (US 20070151666 A1).
However none of these groups are the same as that claimed. They are different enough from the claimed groups to not make them obvious, and similar enough to undercut any motivation to incorporate the claimed group from another field of endeavor. The claimed groups are known, see Alexander (US 5466811 A) [col 4], but they are disclosed in a different field of endeavor and one would not be motivated to combine them with polyurethanes. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766